Appeal from a judgment of the Supreme Court (Lamont, J.), rendered July 20, 2009 in Albany County, convicting defendant upon her plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
After being indicted on one count of criminal sale of a controlled substance in the third degree, defendant was released on bail and executed a written Parker admonishment. Defendant ultimately pleaded guilty to attempted criminal sale of a controlled substance in the third degree on the understanding that she would be sentenced as a second felony drug offender to a prison term of three years and postrelease supervision of two years, to run concurrently to the sentence imposed in a separate proceéding. She further waived her right to appeal and, reinforcing her earlier Parker warnings, was told that her failure to appear for sentencing could result in an enhanced sentence of up to eight years of imprisonment to be followed by postrelease *1143supervision. Defendant did not appear for sentencing, and Supreme Court sentenced her in absentia to a prison term of five years to be followed by postrelease supervision of three years. She now appeals.
Appellate counsel for defendant now seeks to be relieved of his assignment, arguing that no nonfrivolous appellate issues exist. Upon our review of the record, we agree. Accordingly, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Spain, Malone Jr., Stein and Garry, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.